Citation Nr: 0302987	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-01 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
from a December 1999 rating action denying claims for 
increased ratings for degenerative joint disease, lumbar 
spine, and for carpal tunnel syndrome with status post 
excision of ganglion cyst of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from February 1980 to 
December 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims for increased 
ratings for degenerative joint disease of the L-5 and for 
carpal tunnel syndrome with status post excision of ganglion 
cyst of the left wrist.  

In November 2002, the Board notified the veteran, pursuant to 
38 C.F.R. § 20.101(d), that the Board would consider the 
issue of whether she filed a timely substantive appeal.  The 
veteran was given an opportunity to address that issue.  In 
November 2002, the veteran asserted argument regarding the 
timeliness of her appeal.  This matter is now before the 
Board for review.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  

In a Written Brief Presentation dated in July 2002, the 
veteran's representative raised a claim for service 
connection for depressive disorder (or dysthymic disorder) as 
secondary to the veteran's service-connected disabilities.  
This matter has not been developed or adjudicated by the RO 
and is referred thereto for appropriate action.  

The claim of entitlement to a total rating based on 
individual employability due to service-connected disability 
and a claim for entitlement to a rating in excess of 40 
percent for degenerative joint disease, lumbar spine, status 
post fusion, will be addressed in the Remand portion of this 
decision.  




FINDINGS OF FACT

1.  By rating decision dated in December 1999, the RO denied 
entitlement to increased ratings for degenerative joint 
disease of the L-5 and for carpal tunnel syndrome with status 
post excision of ganglion cyst of the left wrist.

2.  The veteran was notified of the RO's determination on 
January 6, 2000.  

3.  In April 2000, correspondence from the veteran was 
accepted as a notice of disagreement with the denial of 
increased ratings for the back and left wrist disabilities.

4.  The RO furnished the veteran and her representative a 
statement of the case on May 12, 2000.

5.  The RO did not received any communication from the 
veteran capable of being construed as a substantive appeal 
until February 20, 2001, more than 60 days following the 
issuance of the May 12, 2000, statement of the case, and more 
than one year following the January 6, 2000, notification 
letter.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal from the 
December 1999 rating decision, and the Board lacks 
jurisdiction over that rating determination.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 2002); 38 
C.F.R. §§ 20.101(d), 20.200, 20.202, and 20.203 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

In this case, the question before the Board is whether the 
Board has jurisdiction to consider the veteran's purported 
appeal.  Whether the RO complied with the VCAA in providing 
notice and development in connection with the claims for 
higher ratings is not before the Board for consideration 
unless the claims for increase are properly on appeal to the 
Board.  The Board must preliminarily determine that it has 
jurisdiction.

The record does show that the veteran was notified of her 
appeal rights in January 2000, and that she was notified of 
the applicable time limits for perfecting an appeal when she 
was provided the statement of the case on May 12, 2000.  
Furthermore, the Board notified her in November 2002, in 
accordance with 38 C.F.R. § 20.101(d), that it would consider 
the issue of timeliness of her appeal.  Accordingly, as to 
the jurisdictional issue before the Board, the veteran has 
received all appropriate notice and been accorded all 
applicable procedural opportunities to address the question.

It is the responsibility of the Board to determine questions 
as to the timeliness of an appeal.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.101(d).  Whether the Board has jurisdiction to 
consider an appeal is a threshold question that depends upon 
application of the law concerning how a case comes to be in 
appellate status to the established facts.  The relevant 
information and evidence to review are already of record, and 
the veteran does not claim otherwise.  


II.  Timeliness of the Substantive Appeal

The question that must be resolved in this matter is whether 
the Board has jurisdiction to consider an appeal from a 
December 1999 rating decision in which the RO denied 
entitlement to higher ratings for lumbar spine and left wrist 
disabilities.  The law provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 
2002).  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

Appellate review is initiated by a notice of disagreement in 
writing and completed by a substantive appeal, after a 
statement of the case (SOC) is furnished to the veteran and 
her representative.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2002). A notice of disagreement must be 
filed within one year from the date of mailing of the notice 
of determination. 38 U.S.C.A. § 7105(b)(1) (West 2002).  A 
substantive appeal must be filed within 60 days from the date 
the statement of the case is mailed, or within the remainder 
of the one year period from the date of mailing of the notice 
of the determination appealed, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 
20.302(b) (2002); see Roy v. Brown, 5 Vet. App. 554 (1993).  

In this case, the RO denied the veteran's claims for 
increased (compensable) ratings for degenerative joint 
disease of the L-5 and carpal tunnel syndrome with status 
post excision of ganglion cyst, among other things, in 
December 1999.  On January 6, 2000, the RO mailed the veteran 
a letter that notified her of the adverse actions taken by it 
in the December 1999 rating decision and notified her of her 
appellate rights.

A correspondence received in April 2000 was received from the 
veteran and accepted as a notice of disagreement.  The 
veteran stated that she wished to appeal her claim to the 
Board.  

A cover letter and an enclosed SOC were issued to the veteran 
and her representative on May 12, 2000.  The cover letter 
accompanying the SOC instructed the veteran to read the 
instructions that come with the VA Form 9 carefully in that 
they tell the claimant what to do to perfect the appeal and 
how much time she had to perfect it.  On February 2, 2001, 
the RO received a VA Form 9, Appeal to the Board of Veterans' 
Appeals, from the veteran.

On November 21, 2002, the Board wrote to the veteran to let 
her know that the Board would consider whether she had filed 
a timely substantive appeal.  38 C.F.R. § 20.101(d) (2002).  
She was told again what the law and regulations were 
regarding substantive appeals, and she was told what the 
facts showed in her case.  She was given the opportunity to 
present argument in writing and at a hearing.  

The Board has reviewed the record as indicated.  In this case 
it is clearly shown that the veteran did not file a VA Form 
9-substantive appeal within 60 days from the date of mailing 
of the statement of the case or within one year from the date 
that the notice of the determination regarding the denials 
was mailed to her.  The letter that notified the veteran of 
the denial of her claims was mailed to the veteran on January 
6, 2000.  Therefore, she had until January 6, 2001, one year 
from the date of notice of the December 1999 rating 
determination, or until July 12, 2000, 60 days from the date 
of the mailing of the statement of the case on May 12, 2000, 
to file a substantive appeal and perfect her appeal to the 
Board. 

On December 3, 2002, the Board received a statement from the 
veteran.  She stated that she submitted her appeal within the 
time prescribed by law.  She said that she submitted 
everything necessary for her appeal in 2000.  She said she 
submitted a VA Form 8940 which was in the RO's possession.  
She referred to back surgery that she had in June 2000.  She 
stated that the RO did not follow proper procedure.

The veteran's argument is without merit.  The record reflects 
that she sent a statement to the RO, received on May 16, 
2000, in which she stated that she had been off work since 
April 29, 2000, awaiting surgery for her back.  She stated 
that she was expected to be off work for 8 weeks and that she 
was currently evaluated at zero percent for her back.  She 
requested temporary total evaluation pursuant to paragraph 30 
(38 C.F.R. § 4.30) from April 29, 2000, until July 24, 2000.

This statement does not constitute a substantive appeal.  A 
substantive appeal must indicate that an appeal is being 
perfected and must identify the issues.  It should set out 
specific arguments relating to errors of fact or law.  It 
should relate to specific items in the SOC.  See 38 C.F.R. 
§ 20.202 (2002).  The May 2000 statement expresses no 
intention to perfect an appeal from the denial of increase 
for the back, and it makes no mention of the left wrist 
disorder.  It does state a new claim for a different type of 
compensation, based on convalescence from pending surgery.  
Further, the evidence does not reflect that the veteran 
requested an extension of the time limit for filing a 
substantive appeal.  

In some cases, where additional pertinent evidence is 
submitted by a claimant within one year of mailing of the 
notice of a determination and that evidence requires a 
supplemental statement of the case, the time to submit a 
substantive appeal shall end not sooner than 60 days after 
the supplemental SOC is mailed, even if the 60-day period 
extends beyond the expiration of the one-year appeal period.  
38 C.F.R. § 20.302(b)(2) (2002).  In this case, the RO 
obtained the veteran's hospital records relating to her June 
2000 surgery when she filed the above-noted claim for a 
temporary total evaluation.  These records, however, are 
pertinent to her claim for a temporary total evaluation and 
not to the existing or current level of disability to be 
assigned to her back disorder.  They further have no relation 
to her left wrist disorder.  Thus, the hospital records did 
not require issuance of a SSOC and did not extend the time 
for filing a substantive appeal.

The veteran's contention that she filed a VA Form 21-8940 is 
correct, although it is of no relevance to the question of 
whether she submitted a timely substantive appeal.  The 
referenced form is a claim for unemployability benefits.  It 
does not indicate an intention to appeal or identify issues 
appealed.  Furthermore, it was not received until September 
10, 2001, well beyond the time limit for perfecting an appeal 
from the December 1999 rating decision.  

The veteran asserts that the RO should have informed her of 
the defect in her appeal during the course of correspondences 
and conversations in regard to her claim.  In this regard, 
the Board points out that the veteran was informed of her 
substantive appeal rights and responsibilities when she 
received the January 6, 2000, notice of the RO's denial of 
her claims, and when she received her SOC in May 2000.  The 
record reveals that the SOC was sent to the veteran's address 
of record and was not returned as undeliverable.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding 
"that the law requires only that VA mail notice and then 
presumes the regularity of the administrative process 'in the 
absence of clear evidence to the contrary'")).  Therefore, 
the veteran was aware of the appellate process and applicable 
time periods with regard to perfecting her substantive 
appeal.

In this matter, the veteran was notified of the requirements 
for filing a substantive appeal.  She was given instructions 
as to time limit for perfecting the appeal; however, a 
substantive appeal was not timely filed with regard to 
December 1999 rating action which denied the claims for an 
increased rating for degenerative joint disease of L-5 and an 
increased rating for carpal tunnel syndrome with status post 
excision of ganglion cyst of the left wrist.  An application 
for review on appeal shall not be entertained unless it is in 
conformity with chapter 71, Title 38, United States Code. 38 
U.S.C.A. § 7108 (West 2002).  There has not been a timely 
appeal of these issues, so any purported appeal is not in 
conformity with the law.  Therefore, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108; 38 C.F.R. §§ 20.101(d), 20.200, 20.202, 
and 20.302(b); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

A timely substantive appeal of the December 1999 rating 
decision, which denied entitlement to an increased rating for 
degenerative joint disease of the L-5 and an increased rating 
for carpal tunnel syndrome with status post excision of 
ganglion cyst of the left wrist, having not been filed, the 
appeal is dismissed.  


REMAND

The record reflects that the veteran has filed a notice of 
disagreement with a December 2001 rating decision denying a 
claim of entitlement to a total rating based on 
unemployability due to service-connected disability (TDIU).  
In that rating decision, the RO also continued the veteran's 
40 percent rating for her degenerative joint disease, lumbar 
spine, status post fusion.  In a correspondence dated in 
January 2002, the veteran requested that her records be 
forwarded to the Board.  She also argued that her back should 
be rated at 60 percent and indicated that she was unable to 
work due to medications.  Applying a liberal interpretation 
of the January 2002 statement, the Board determines that this 
written document may be construed as a timely filed notice of 
disagreement with the December 2001 rating.  See 38 C.F.R. 
§ 20.201 (2002).  Therefore, a statement of the case with 
respect to those issues is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should provide the veteran and her 
representative a statement of the case 
regarding the claim of entitlement to a 
total rating based on unemployability due 
to service-connected disability and with 
the issue of entitlement to an increased 
rating for degenerative joint disease, 
lumbar spine, status post fusion, 
currently evaluated 40 percent disabling.  
Additionally, the veteran should be 
provided with notice of the time limit 
within which she must file a timely and 
adequate substantive appeal in order to 
perfect her appeal on these issues.  If a 
substantive appeal is timely received 
with respect to these issues, the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



